Citation Nr: 1328376	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-31 106	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected lumbosacral strain.

(Entitlement to service connection for a left leg disability 
unrelated to service-connected lumbosacral strain and for a 
right leg disability unrelated to service-connected 
lumbosacral strain, entitlement to a schedular rating higher 
than 20 percent for lumbosacral strain, entitlement to an 
extraschedular rating higher than 20 percent for lumbosacral 
strain, and entitlement to a total rating based on 
individual unemployability were the subject of a July 2012 
Board of Veterans' Appeals (Board) remand.  These issues 
will be considered in a separate decision once they are 
recertified to the Board.)


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to 
February 1970.

This matter comes before the Board from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  Service connection 
for PTSD was denied therein.  The Veteran appealed this 
determination.  Subsequently, jurisdiction was transferred 
to the RO in San Diego, California.  

In September 2005, the Veteran testified regarding this 
matter at a hearing before a Decision Review Officer in 
September 2005.  He also testified regarding this matter at 
a Board hearing before a Veterans Law Judge in August 2007.  
In January 2010, the Board remanded this matter for 
additional development.  Of note is that the Veteran, upon 
being informed by the Board in May 2012 that the Veterans 
Law Judge who conducted the aforementioned hearing was not 
available to decide this matter, indicated in a June 2012 
statement that he did not desire another hearing before an 
available Veterans Law Judge.

The following determination is based on review of the 
Veteran's claims file in addition to his Virtual VA 
"eFolder."  At this time, the Board has recharacterized this 
matter from one of service connection for PTSD to one of 
service connection for an acquired psychiatric disorder 
which includes PTSD and all other psychiatric disorders 
claimed or diagnosed.  A psychiatric claim indeed must be 
construed liberally to encompass claimed and diagnosed 
disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Service connection for depression is therefore also 
considered herein.  This is true despite the fact that this 
benefit was denied by the RO in June 2005 and September 2006 
rating decisions, that whether new and material evidence has 
been received to reopen the claim for this benefit was 
referred by the Board to the RO in the January 2010 remand, 
and that service connection for this benefit was referred by 
the Board to the agency of original jurisdiction (AOJ), 
which is the RO in this case, in a July 2012 decision and 
remand.  Both of the rating decisions were issued after the 
rating decision that is the subject matter of his appeal, 
and therefore the instant claim is subject to de novo 
review.  There is also no indication that any action has 
been taken by the RO/AOJ to adjudicate the issues referred 
by the Board.

The Board would further note, however, that in recent 
correspondence, the Veteran's attorney has limited the claim 
for service connection for psychiatric disorder to PTSD and 
depression.  Consequently, the Board will similarly focus 
its adjudication on the diagnosed disorders of PTSD, mood 
disorder, depression, depressive disorder, not otherwise 
specified (NOS), and major depressive disorder.

Finally, the issues of whether new and material evidence has 
been received to reopen service connection for a right knee 
condition and for a left knee condition, to include as 
secondary to service-connected lumbosacral strain, were 
referred by the Board to the RO/AOJ in the January 2010 
remand.  There still is no indication of adjudication in 
this regard.  These issues therefore once again are referred 
to the RO/AOJ for appropriate action.


FINDING OF FACT

The evidence of record shows that the Veteran's current 
acquired psychiatric disorders of mood disorder, depression, 
depressive disorder, NOS, and major depressive disorder, but 
not PTSD or other diagnosed psychiatric disability, are due 
to his service-connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for entitlement to service connection for mood 
disorder, depression, depressive disorder, NOS, and major 
depressive disorder, but not PTSD or other psychiatric 
disability, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.384, 4.125, 4.130, Diagnostic Codes 9201-9440 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a 
duty to notify and a duty to assist claimants in 
substantiating entitlement to VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these 
duties is not necessary because service connection for mood 
disorder, depression, depressive disorder, NOS, and major 
depressive disorder is granted herein.  It follows that any 
errors that were have been made regarding these duties were 
harmless.  Any errors made with respect to ensuring at least 
substantial compliance with the Board's previous remand also 
were harmless for this same reason.  Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).

II.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that an injury or disease resulting in disability 
was incurred in service, or if preexisting service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there 
generally must be (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Establishing service connection specifically for PTSD 
requires (1) a diagnosis in conformity with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), (2) an in-service stressor, and (3) a 
nexus between the diagnosis and the in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the claimed in-service stressor concerns combat with the 
enemy, lay evidence from the Veteran is sufficient unless 
the stressor is inconsistent with the circumstances, 
conditions, or hardships of service or there is clear and 
convincing evidence to the contrary.  38 C.F.R. 
§ 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
the claimed in-service stressor concerns fear of hostile 
military or terrorist activity, lay evidence from the 
Veteran is sufficient provided that a VA or VA-contracted 
psychologist or psychiatrist confirms that the manifested 
symptoms are related to a stressor that is adequate to 
support a diagnosis of PTSD and unless the stressor is 
inconsistent with the places, types, and circumstances of 
service or there is clear and convincing evidence to the 
contrary.  38 C.F.R. § 3.304(f)(3).  If the claimed in-
service stressor does not concern combat with the enemy or 
fear of hostile military or terrorist activity, there must 
be evidence other than lay evidence from the Veteran or 
after-the-fact medical evidence of nexus.  Zarycki, 6 Vet. 
App. at 91; Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

One special circumstance additionally exists.  When the 
claimed in-service stressor concerns a personal assault, 
after-the-fact medical evidence of nexus is sufficient.  
Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. 
West, 12 Vet. App. 272 (1999).  Other sufficient evidence 
includes, but is not limited, to law enforcement, rape 
crisis or counseling center, hospital, or physician records, 
tests for pregnancy or sexually transmitted diseases, 
statements from family, roommates, fellow service members, 
or clergy, and anything showing behavior changes such as a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, and unexplained economic and social 
differences.  38 C.F.R. § 3.304(f)(5); YR v. West, 11 Vet. 
App. 393 (1998); Moreau, 9 Vet. App. at 389.

Service connection may be established for a disease in a 
variety of additional manners.  A psychosis is a chronic 
disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
Psychosis includes brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition (GMC), psychotic disorder not otherwise specified 
(NOS), schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. §§ 3.384, 
4.130, Diagnostic Codes 9201-9211.

For any disease that is diagnosed after discharge, service 
connection is established when the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  For chronic 
diseases, service connection may be established through 
chronicity or continuity of symptomatology.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease 
during service is shown when there is a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  Merely isolated findings are 
insufficient, as is a diagnosis including the word chronic.  
Id.  Subsequent manifestations of the same chronic disease 
at any later date, however remote, may be service connected 
unless clearly attributable to intercurrent causes.  Id.; 
Barr, 21 Vet. App. at 303.  Continuity of symptomatology 
after service is required if the disease is noted during 
service but is not chronic, or where a determination that it 
is chronic may legitimately be questioned.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection is presumed for chronic diseases 
when service was for 90 days or more during a period of war 
or after December 31, 1946, and the disease manifested, 
whether or not it was diagnosed, to a compensable degree 
within one year from the date of discharge.  38 U.S.C.A. 
§ 1112(a); 38 C.F.R. §§ 3.307(a), (c).  Evidence rebutting 
in-service incurrence or aggravation of the disease must be 
taken into consideration, however.  38 U.S.C.A. §§ 1113, 
1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  To establish service connection on a secondary 
basis, there must be a current disability proximately caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  With respect to aggravation, 
the baseline level of disability pre-aggravation must be 
compared to the current level of disability.  38 C.F.R. 
§ 3.310(b).  Compensation is paid only for the degree of 
disability over and above the baseline plus natural 
progression.  38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 
439.  There must be a permanent worsening beyond natural 
progression of the disorder, rather than temporary or 
intermittent flare-ups.  Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Board must identify the evidence it finds to be 
persuasive and unpersuasive and explain why any favorable 
evidence is unpersuasive.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Both medical and lay evidence may be 
discounted in light of inherent characteristics and its 
relationship to other evidence.  Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and 
negative evidence, any reasonable doubt is resolved in favor 
of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  The claimant thus prevails when 
the evidence supports the claim or is in relative equipoise 
but does not prevail when the preponderance of the evidence 
is against the claim.  Only the most salient and relevant 
evidence must be discussed, although all the evidence must 
be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 
2000).

The Board finds that service connection for mood disorder, 
depression, depressive disorder, NOS, and major depressive 
disorder is warranted.  A current disability exists when 
there is a disability at the time a claim is filed or at any 
time during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the 
instant claim in late 2002.  Since 2003, VA treatment 
records have contained unequivocal diagnoses of mood 
disorder, depression, depression NOS, depressive disorder 
NOS, major depression, major depressive disorder, anxiety, 
anxiety NOS, and insomnia.  Depressive disorder NOS was 
diagnosed at a June 2006 VA QTC psychiatric examination.  At 
a September 2006 psychiatric evaluation for the Social 
Security Administration (SSA), this same diagnosis was made 
along with anxiety disorder NOS.  The Veteran, in sum, 
currently has an acquired psychiatric disorder.

With respect to PTSD, VA treatment records document that 
rule out PTSD was diagnosed when the Veteran first was seen 
in March 2003 by H.M., a nurse practitioner with the 
behavioral health department.  It was noted that he had some 
symptoms of PTSD.  H.M. continued this diagnosis in May 
2003.  Also in May 2003, psychology intern M.S. determined 
that the Veteran met the DSM-IV criteria for a PTSD 
diagnosis.  I.C., the supervising psychologist, concurred.  
The Veteran was referred for a team interview, however.  
Following this interview, he was diagnosed with subthreshold 
PTSD by M.S. with I.C. concurring.  It was explained to him 
in July 2003 that his determination was based on his 
description of his stressor.  PTSD was diagnosed again by 
H.M. in August 2003.  Yet H.M. diagnosed rule out PTSD in 
July 2004.  The same diagnosis was made by staff 
psychiatrist J.N. in August 2005.  In September 2005, J.N. 
diagnosed PTSD.  PTSD was diagnosed by a psychiatrist, W.K., 
in February 2006.  A diagnosis of PTSD was made by L.V., a 
social worker, by August 2008.  Staff psychiatrist S.L. 
diagnosed symptoms of PTSD by September 2009.  Noted in 
January 2011 was that the Veteran was unclear and searching 
when asked to identify his PTSD symptoms.  PTSD was 
diagnosed by K.I., a nurse practitioner, by September 2011.  
As noted above, PTSD was not diagnosed by the examiner who 
conducted the VA QTC psychiatric examination.  This 
examiner, R.A., was identified as a member of the American 
Board of Psychiatry and Neurology.  L.S., the psychiatrist 
who conducted the psychiatric evaluation for the SSA, 
finally indicated that the Veteran's symptoms do not fulfill 
the criteria for PTSD.  It also was indicated that he did 
not have the requisite substantial impairment.

It follows that there is considerable conflict as to whether 
the Veteran's current acquired psychiatric disorder includes 
PTSD.  The Board concludes that it does not.  Notable at the 
outset, a diagnosis of rule out PTSD, subthreshold PTSD, and 
symptoms of PTSD is not the same as a diagnosis of PTSD.  
Each indeed conveys that the DMS-IV criteria for a PTSD 
diagnosis have not been met.  Regardless of the diagnosis, 
one made by a psychologist or a psychiatrist is more 
persuasive than one made by a social worker or a nurse 
practitioner.  As physicians specializing in mental health, 
psychologists and psychiatrists have more training and 
expertise to make the appropriate diagnosis.  The positive 
diagnoses of PTSD made by H.M., K.I., and L.V. therefore are 
not that persuasive.  The positive diagnosis of M.S. also is 
less persuasive than that of a psychologist or a 
psychiatrist given that, as an intern, M.S. had not yet 
completed training and thus not yet developed significant 
expertise.  Further, H.M. and M.S.'s positive diagnoses 
ultimately were changed into negative diagnoses.  The same 
is true regarding supervisor I.C.  With respect to other 
psychologists or psychiatrists, J.N. and W.K. provided the 
only positive diagnoses.  Explicit negative diagnoses were 
provided by S.L. and L.S., while an implicit negative 
diagnosis was provided by R.A.  There thus ultimately are 
more negative diagnoses than positive diagnoses, both 
overall and specifically from the various psychologists and 
psychiatrists.  The positive diagnoses are not explained, 
whereas the negative diagnoses are explained.  Problems 
indeed were noted with respect to the Veteran's symptoms, 
stressors, and the severity of his impairment.

Acknowledgement is given to the fact that none of the 
aforementioned individuals has discussed the conflict 
regarding whether or not the Veteran has PTSD in attempt at 
reconciliation.  With respect to those individuals treating 
him, there obviously is no requirement for such a 
discussion.  It is in the individual's discretion as to how 
best to treat him, which may or may not include a discussion 
concerning the presence or absence of PTSD.  With respect to 
the SSA psychiatric evaluation, only the SSA has authority 
to determine what is required.  With respect to the VA QTC 
psychiatric examination, VA clearly has authority to 
determine what is required.  Yet an examiner does not have 
to discuss why the opinion rendered differs from those of 
record in order for the examination to be adequate.  
Roberson v. Shinseki, 22 Vet. App. 358 (2009).  The examiner 
further does not have to weigh the evidence.  Thompson v. 
Gober, 14 Vet. App. 187 (2000).  For the examination to be 
adequate, the examiner simply must consider the evidence.  
Id.  R.A. considered the evidence of record as of the time 
the examination was conducted.  Reference indeed was made to 
review of the Veteran's claims file.

There can be no valid claim if there is no current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Since the Veteran's current acquired psychiatric disorder 
does not include PTSD, service connection for PTSD cannot be 
established.  No discussion of his claimed in-service 
stressors, that he witnessed the airplane next to his being 
shot down by an enemy missile in 1967 and that he awoke to a 
fellow service member fondling him in 1968, and of a nexus 
between those incidents and PTSD therefore is necessary.

Going back to the diagnoses comprising the Veteran's current 
acquired psychiatric disorder, none constitute a psychosis.  
He does not have a chronic disease, in other words.  
Chronicity and continuity of symptomatology therefore cannot 
be established.  Presumptive service connection based on 
manifestation within one year of the Veteran's discharge in 
February 1970 also cannot be established, notwithstanding 
that he served for more than 90 days during the Vietnam era 
period of war which occurred after December 31, 1946.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  That leaves for 
consideration service connection in general and secondary 
service connection.

Some VA treatment records reveal that the diagnoses of the 
Veteran's current acquired psychiatric disorders were made 
following his description of his aforementioned claimed in-
service stressors.  Yet other VA treatment records show that 
some of these diagnoses have been attributed to his service-
connected lumbosacral strain.  In September 2004, orthopedic 
surgeon P.H. opined that the Veteran's depression is related 
to his low back pain.  W.K. opined that the Veteran's 
depression is "directly related to his chronic medical 
condition, more specifically chronic back and shoulder 
pain[,]"in March 2006.  In September 2009 and October 2010, 
S.L.'s opined that the Veteran's mood disorder is secondary 
to his general medical condition (GMC).  Specific reference 
was made to his serious physical problems and chronic pain, 
to include back pain.  A mood disorder secondary to GMC 
again was mentioned by D.R., a social worker, in January 
2011.  K.I. opined in March, April, and September 2011 that 
the Veteran's mood disorder, depression, and major 
depressive disorder are related to his GMC.  Chronic back 
pain resulting in low mood was mentioned.  The Veteran 
reported that his back is "really a problem" and "drags 
[him] down."  In an October 2011, the Veteran reported that 
his pain impacts his mood.  K.I. indicated that he continued 
to have depression related to his chronic back pain.  
Indicated by K.I. in March 2012 is that the Veteran's back 
pain is very depressing for him.  Significant distress from 
chronic pain in his low back was referenced.  Finally, R.A. 
opined following the VA QTC psychiatric examination that the 
Veteran's depressive disorder NOS is because of his medical 
condition.  R.A. clarified that this diagnosis is more than 
likely a result of service-connected lumbosacral strain.

In sum, it has been determined that the Veteran's mood 
disorder, depression, depressive disorder NOS, and major 
depressive disorders are attributable to his GMC which 
chiefly includes back or low back pain.  Moreover, some of 
these determinations have been made repeatedly.  No contrary 
determinations have been made.  There is unanimous agreement 
that at least some of the diagnoses comprising the Veteran's 
acquired psychiatric disorder are attributable to his 
service-connected lumbosacral strain, in other words.  The 
relationship is one of causation rather than aggravation.  
At no point was the word aggravation or any similar word or 
phrase used in providing the opinions.  Utilized words and 
phrases, such as directly, secondary, and because of, rather 
connote causation.

Factors in assessing a medical opinion include the 
qualifications and expertise of the examiner, access to the 
claims file or other pertinent evidence, the scope of the 
examination, the accuracy of the factual premise underlying 
the opinion, the rationale offered for it, and the degree of 
certainty provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 
Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 
(1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  None of these factors is particularly 
problematic here.  While some of the aforementioned opinions 
were rendered by a social worker and a nurse practitioner 
and one was rendered by a physician specializing in a field 
other than mental health, many were rendered by a 
psychologist or psychiatrist.  W.K.'s opinion was noted to 
be based on evaluation of the Veteran and "available 
information."  It is reiterated that R.A. reviewed the 
claims file in addition to examining him.  All other 
individuals evaluated the Veteran in some form or another, 
as they participated in his treatment.  There is no 
indication that any evaluation of or the examination of him 
was of inadequate scope.  There also is no indication that 
any of the opinions was based on an inaccurate factual 
premise.  As service connection for lumbosacral strain was 
granted, it is undisputed that the Veteran has back or low 
back pain.  It further is undisputed that this pain is 
significant in light of his frequent complaints in this 
regard.  These complaints form the basis, or rationale, for 
the opinions.  Ambiguous language finally was not used in 
providing them, and hesitancy otherwise is not apparent.

No other criteria exist for establishing secondary service 
connection.  Accordingly, secondary service connection for 
mood disorder, depression, depressive disorder, NOS, and 
major depressive disorder is established.  This benefit thus 
is granted without more discussion.  Such grant renders it 
unnecessary to discuss whether or not service connection in 
general also is warranted.  Velez v. Shinseki, 23 Vet. App. 
199 (2009); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd, 421 
F.3d 1346 (Fed. Cir. 2005); Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000); Ashford v. Brown, 10 Vet. App. 120(1997).


ORDER

Service connection for a mood disorder, depression, 
depressive disorder, NOS, and major depressive disorder is 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


